Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed June 7, 2022 in response to the Office Action of March 7, 2022 is acknowledged and has been entered. 
Claims 2-19, 21, 23, 26-48, 50-54, 56, 59, 61-63, 67-69, 71, 72, 74, and 75 have been cancelled.
Claims 76-80 have been added.
Claims 1, 22, and 55 have been amended. 
Claims 1, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70, 73, and 76-80 are currently being examined. 

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70, 73, and 76-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 1 was amended after the filing date on June 7, 2022. The limitation of “wherein the agonistic anti-OX40 antibody is administered at a dose and/or frequency that is sufficient to achieve and/or maintain a receptor occupancy of 20% to 80% in the subject for at least a week after the administration of the anti-OX40 antibody” in amended claim 1 has no clear support in the specification as originally filed. In the remarks of June 7, 2022, Applicant argued that the amendment had support in the specification, e.g. Figs. 6B and 34A. A review of the specification and claims as originally filed revealed support for: treatment with OX40.23 (a specific anti-OX40 antibody) at a dose and/or frequency that achieve and/or maintain a receptor occupancy of 20% to 80% for 7 days (D13 (7d post)) in mouse blood and tumor samples, See Figs 6A and 6B. The specification and claims as originally filed also have support for: treatment with BMS-986178 (a specific anti-OX40 antibody) at a dose and/or frequency that achieve and/or maintain a captor occupancy of 20% to 80% for 7 days in mouse Tregs, See Fig 34A. However, these specific antibodies at a dose and/or frequency that achieve and/or maintain a receptor occupancy of 20% to 80% for 7 days do not provide support for the much broader species with an open-ended range (at least a week), now claimed.
Claims 76-80 was added after the filing date on June 7, 2022. Similarly, the limitation of “wherein the anti-OX40 antibody is administered at a dose and/or frequency that is sufficient to achieve and/or maintain a receptor occupancy of 20% to 80% in the subject for at least a week after the administration of the anti-OX40 antibody” (claim 76); the limitation of “wherein the anti-OX40 antibody is administered at a dose and/or frequency that is sufficient to achieve and/or maintain a receptor occupancy of 20% to 80% in the subject for at least a week after the administration of the anti-OX40 antibody” (claim 77); the limitation of “wherein the anti-OX40 antibody is administered at a dose and/or frequency that is sufficient to achieve and/or maintain a receptor occupancy of 20% to 70% in the subject for at least a week after the administration of the anti-OX40 antibody” (claim 78); the limitation of “wherein the anti-OX40 antibody is administered at a dose and/or frequency that is sufficient to achieve and/or maintain a receptor occupancy of 20% to 60% in the subject for at least a week after the administration of the anti-OX40 antibody” (claim 79), and the limitation of “wherein the anti-OX40 antibody is administered at a dose and/or frequency that is sufficient to achieve and/or maintain a receptor occupancy of 20% to 50% in the subject for at least a week after the administration of the anti-OX40 antibody” (claim 80) have no clear support in the specification as originally filed, as set forth for claim 1. 
Thus, the subject matters claimed in the rejected claims broaden the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed. 
Claims 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70, and 73 are also rejected because these claims encompass new matter encompassed by the rejected claims above.
Conclusion
No claims are allowed.
All other objections and rejections set forth in the previous Office Action of March 7, 2022 are hereby withdrawn in view of the claim amendments and Applicant’s arguments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642